       Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 1 of 24                   FILED
                                                                                2020 Sep-11 PM 02:57
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,           )
                                         )
                         Plaintiff,      )
                                         )
                                         ) Civil Action File No.
                                         ) 2:18-CV-01534-KOB
                                         )
      v.                                 )
                                         )
CHUBB CUSTOM INSURANCE                   )
COMPANY,                                 )
                                         )
                         Defendant.      )

  RESPONSE OF CHUBB CUSTOM INSURANCE IN OPPOSITION TO
  HAMAN’S MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF
           CHUBB’S EXPERT KURT D MULDER, P.E.

      Chubb Custom Insurance Company (“Chubb”) opposes the motion of Haman,

Inc. d/b/a Knights Inn (“Haman”) to exclude or limit the testimony of Chubb’s expert

engineer, Kurt D Mulder, P.E. (“Mulder”), respectfully showing the Court as

follows:

      Chubb designated Mulder as a causation expert in connection with Haman’s

wind damage claim. Attached to this response as Exhibit “1” is a copy of Chubb’s

expert disclosures designating Mulder. Attached to this response as Exhibit “2” is a

copy of Mulder’s affidavit given in support of Chubb’s motion for summary




                                       -1-
       Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 2 of 24




judgment, and attached to the affidavit is Mulder’s expert report, the facts of which

are expressly incorporated into this response. See [Doc. 105-74].

      Haman’s motion to exclude the opinions of Mulder erroneously complains

that Mulder allegedly ignored the facts, relied upon unsubstantiated facts and

assumptions, does not have an opinion regarding when the damages occurred,

crafted his opinions “out of thin air,” and did not create a damages estimate.

Haman’s Motion, p. 1. As shown below, these allegations either are untrue or, in the

case of Mulder’s failure to create a repair estimate and his lack of knowledge of

when exactly the damages to Haman’s roofs occurred, are irrelevant to the

admissibility of Mulder’s opinions regarding causation. Therefore, Haman’s motion

should be denied.

1.    STATEMENT OF FACTS

      A.     The 2014 Tornado

      On April 28, 2014, a tornado passed to the southwest of Haman’s property.

Deposition of Haman’s expert Thomas J. Irmiter, p. 189, l. 17-25; p. 190, l. 1-3;

Attachment 34 to Chubb’s motion for summary judgment. [Doc. 105-34]. According

to official data from the National Weather Service (“NWS”), the accuracy of which

Haman and its expert do not dispute, Haman’s buildings were not in the direct path

of the tornado. Instead, the tornado passed to the west of a wooded area south of the

property. Depo. Irmiter, p. 125, l. 24-25; p. 126, l. 1-3; p. 127, l. 2-22; p. 128, l. 12-


                                          -2-
        Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 3 of 24




16; p. 189, l. 17-24; p. 190, l. 1-3; Ex. 34 to depo. Irmiter; Attachments 38 to

Chubb’s evidentiary submissions. [Doc. 105-38].

       B.     Haman’s Late Notice Of The Loss

       On March 24, 2015, eleven months after the tornado, a notice of loss was

submitted to Chubb,1 which stated: “Insured inspected her premise and discovered

wind damage to roofs of three buildings. States hotel was in direct path of the

windstorm that hit Bessemer on 04-28-2014.” Exhibit 16 to depo. Visram;

Attachment 18 to Chubb’s evidentiary submissions. [Doc. 105-18].

       C.     Chubb’s Retention Of Mulder As A Causation Expert

       In 2015, Chubb through York Risk Services Group, Inc. retained Mulder to

investigate the reported storm damage at Haman’s property. The scope of Mulder’s

investigation was to inspect the property, review available information, and

determine the cause of the observed damage to the hotel buildings and their roofs

and interiors, and evaluate the extent of the damage. Aff. Mulder, ¶ 7; Exhibit “2”

to this response. On September 30, 2015, Mulder examined Haman’s roofs and

prepared a roof evaluation report dated October 7, 2015. Aff. Mulder, ¶ 8. See also,

Mulder’s expert report, which is attached as an exhibit to his affidavit.



1
 It is ironic that Haman’s primary complaint in its motion to exclude Mulder is that Mulder did
not determine the exact dates of the damages to Haman’s roofs, when it is Haman’s late notice of
the loss that is the sole reason for the fact that no one documented the condition of the roofs
immediately after the tornado and for a year thereafter. Chubb in its motion for summary judgment
argues that the late notice precludes Haman from recovering any additional alleged wind damage.
                                              -3-
       Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 4 of 24




      Chubb’s Rule 26(a)(2) Expert Disclosures in this case state as follows: “Mr.

Mulder is expected to testify as an expert regarding his inspection and evaluation of

the claimed wind damages to plaintiff’s property that purportedly occurred on or

about April 28, 2014. Mr. Mulder also is expected to testify regarding the cause of

the claimed damages to plaintiff’s property.” See Chubb’s Expert Disclosures,

Exhibit “1” to this response.

      Mulder in his affidavit averred:

      I am qualified by virtue of my education, training and experience to testify as
      an expert regarding the ability of residential and commercial structures and
      roof systems to withstand wind, and the cause and extent of damage to
      structures and roof systems from wind and other weather and temperature
      elements, construction defects, improper maintenance and repair, and wear,
      tear, deterioration, biological growth, rot, and other causes. Specifically with
      regard to this case, I am qualified to testify as an expert regarding the causes
      of the conditions on the roofs of Haman’s hotel buildings and the damage in
      the interiors of the buildings, and whether these conditions and damages were
      caused by winds from the tornado in 2014 and rain water leaking through the
      roofs through openings in the roofs caused by wind.

Aff. Mulder, ¶ 6.

      D.     Haman’s Motion Misrepresents Mulder’s Deposition Testimony

      Haman’s       motion   to   exclude      Mulder   contains    several   serious

misrepresentations about Mulder’s deposition testimony, with which Haman

attempts to give the false impression that Mulder did not have all of the information

he needed in order to undertake his analysis of whether winds damaged Haman’s




                                         -4-
       Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 5 of 24




roofs and his analysis of the cause of the water leakage into the interiors of the

buildings.

      For example, Haman alleges incorrectly: “So, he never finished his evaluation

on Buildings 1, 2 or 3. (Ex. 31, Mulder depo. p. 99).” Haman’s Motion, p. 4, ¶ 6. On

the contrary, Mulder did not testify that he “never finished his evaluation of

buildings 1, 2 or 3.” He merely testified that he did not look at the repair cost

evaluation of those buildings done by The Howarth Group, THG, which is Haman’s

expert. Depo. Mulder, p. 99, l. 7-19. The discussion progressed as follows: “Q. …

Did you ever look at building one evaluation by THG and dissect it? A. No. Q. Two?

A. No. Q. Three? A. No”. Id., p. 99, l. 12-19. Mulder explained that he provided

Chubb’s representatives with a cost estimate for his proposed work to evaluate

THG’s repair estimate, but he was told not to perform that evaluation. Id., p. 96, l.

12-23; p. 97, l. 1-23; p. 98, l. 1-23; p. 99, l. 1-20. Mulder testified: “I didn't actually

go through the estimate [referring to THG’s repair estimate] and evaluate it. At the

beginning I was asked to, but later in the process, we stepped back from that due to

a cost standpoint of what my time would be. So I had not evaluated this estimate for

what it contains.” Id., p. 98, l. 7-13. Chubb has not designated Mulder as a damages

expert; consequently, that Mulder did not undertake to evaluate THG’s repair cost

estimates is completely irrelevant to the admissibility of Mulder’s expert opinions

regarding causation.


                                           -5-
       Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 6 of 24




      Haman also alleges incorrectly that Mulder “was not aware that Chubb had

done an insurance evaluation inspection of the Knights Inn property the month

before the wind event, which proved the roof was satisfactory shape. Ex. 33. He

would have been interested in seeing that. (Ex. 31, Mulder depo. p. 81). There was

also a valuation report done after both claims. (See Ex. 34).” Haman’s Motion, p. 4,

¶ 7. The fact is that, Mulder was not asked if he would have been interested in seeing

an insurance inspection that determined that the roof was in satisfactory shape;

instead, Mulder was asked if he would have been interested in seeing a report that

rated the roof and stated its age. Depo. Mulder, p. 81, l. 15-20. In any event, Mulder

made his own independent determination regarding the age of the roof and its

condition. See Mulder’s expert report.

      Haman then claims erroneously: “He looked at the roof, but he could not tell

what type of construction was under the exterior roof. (Ex. 31, Mulder depo. p. 85).”

Haman’s Motion, p. 5, ¶ 9. This is a gross misrepresentation of Mulder’s deposition

testimony. He was asked only if the Google Earth photos that he reviewed showed

what type of construction was under the roof, and he testified they did not. Depo.

Mulder, p. 84, l. 10-23; p. 85, l. 1-12. Haman’s counsel could have asked, but did

not ask, Mulder about his expert report, which sets forth in detail the type of

construction of the roofs, including its layers, and notes that some portions of the

roofs are metal. With regard to the layered, built-up EPDM portions of the roofs,


                                         -6-
       Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 7 of 24




Mulder’s report states: “Two cores were taken in the EPDM roofing, reference

Appendix I for the core locations. Core A and Core B were an approximate 31/2

inches deep, and were comprised of an approximate 2 inches of lightweight concrete

(LWC), a layer of built-up roofing, an approximate 1 inch of fiberboard, and a layer

of roofing underlayment (Figures Al 9 and A20).” Mulder report, p. 6. Thus, Mulder

did, in fact, determine “what type of construction is under the exterior roof.”

      Haman next asserts incorrectly: “Even though he did not know when the

damage or repairs were done in the seventeen months (17) months since the storm,

he did not ask anyone at the facility about that. He did not ask for repair bills. (Ex.

31, Mulder depo. p. 121).” Haman’s Motion, p. 7, ¶ 15. These citations to page 121

of Mulder’s deposition transcript are incorrect and misleading. The discussion

concerned vandalism to the air conditioning units on the roofs of Haman’s buildings,

when it may have occurred, and how much it cost to repair. The transcript of the last

half of page 120 and all of page 121 of Mulder’s deposition reads verbatim as

follows:

      Page 120

      Line

      16     Q. When you were there, were the air
      17     conditioning units, were they there in full
      18     or were they -- was some vandalism or parts
      19     missing? What did you observe?
      20     A. Two of the rear units on building
      21     A had been partially dismantled and the
                                         -7-
          Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 8 of 24




         22      core was removed.
         23      Q. All right. Do you know when that

         Page 121

         Line

         1      was done?
         2      A. No.
         3      Q. You don't know if that was done
         4      during the interim of the 17 months,
         5      whatever, before you got there?
         6      A. No.
         7      Q. All right. Did you ask anybody
         8      at the facility?
         9      A. No.
         10     Q. Did any of the maintenance
         11     personnel, Mr. Marter go up on the roof
         12     with you?
         13     A. For a short period of time.
         14     Q. Did they basically get you up
         15     there, show you the ladder, get you up
         16     there?
         17     A. Pretty much.
         18     Q. Did you look at any repair bills
         19     from Yellowhammer2 or any other repair folks
         20     that had been on the roof?
         21     A. No.
         22     Q. Did you ask for those?
         23     A. No.

Depo. Mulder, p. 120, l. 16-23; p. 121, l. 1-23. With regard to the vandalized HVAC

units, Mulder’s expert report states: “HVAC units, at both the left and right sides of

the roof, had been vandalized and the copper coils removed (Figure A21). The



2
    Referring to the company that repaired the vandalized HVAC units.
                                               -8-
       Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 9 of 24




vandalizing of the HVAC unit at the right side created an opening into the HVAC

duct system (Figure A22).” Mulder report, p. 7. In his affidavit in support of Chubb’s

motion for summary judgment, Mulder discussed the vandalized HVAC units as

follows:

      I observed that HVAC units at the left and right sides of the flat roofs had
      been vandalized, which at one location created an opening into the HVAC
      duct system. This condition would allow rainwater to penetrate into the duct
      system and into the interior of the building. A portion of the water intrusion
      at the right side of the ballroom at the facility was the result of water leakage
      caused by openings in the roof created by vandalism of the HVAC units.

Aff. Mulder, ¶ 17; Exhibit “2” to this response.

      The metal roofing at Building A, in which the office and restrooms were
      located, was scraped and punctured below the roof access ramp. The HVAC
      units had missing coils, which likely were stolen by vandals and removed
      through the access ramp. The damage to the metal roofing on Building A is
      most likely the result of vandalism activities, and not the result of wind.

Id., ¶ 18. Haman’s misrepresentation of Mulder’s deposition testimony, rather than

challenge its merits, is reason alone for this Court to deny the motion to exclude

Mulder.

      E.     Haman’s Motion Relies Upon Irrelevant Deposition Testimony

      Haman’s motion dwells upon Mulder’s answers to questions by Haman’s

counsel seeking information wholly irrelevant to the admissibility of Mulder’s

expert opinion that (1) winds did not damage the roofs of Haman’s buildings (other

than some minor wind damage to the metal copings, for which Chubb already paid);

and (2) interior water damages were caused by rainwater leaking through
                                        -9-
      Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 10 of 24




dilapidated, poorly maintained and badly repaired roofs. For example, Haman

alleges irrelevantly: “He was never asked to determine what was a covered loss or

what was not a covered loss. (Ex. 31, Mulder depo. p. 79). He does not know what

kind of insurance policies were on the property and never was given a copy of the

insurance contract. (Ex. 31, Mulder depo. p. 79).” Haman’s Motion, p. 4, ¶ 6. The

Chubb policy’s coverage provisions have no bearing on Mulder’s opinions; thus,

Mulder’s lack of familiarity with the Chubb policy provisions is not grounds for

excluding his opinions regarding causation.

      Haman alleges: “He did not talk to the maintenance manager, Bukhari, or to

the owner, Ms. Visram. (Ex. 31, Mulder depo. p. 82). He did not even talk to the

resident manager, or one of the maintenance workers doing repairs, Ken. (Ex. 31,

Mulder depo. p. 8(sic)).” Haman’s Motion, p. 4, ¶ 8. This is disingenuous; Burkari

testified that he did not inspect the building after the tornado to determine the

damages and he did not recall when the tornado occurred. Depo. Burkari, p. 67, l. 7-

2; p. 68, l. 1-2. [Doc. 105-41]. Visram testified that she never inspected the property.

Depo. Visram, p. 45, l. 23; p. 46, l. 1-4; p. 67, l. 23; p. 68, l. 1-5. [Doc. 105-2].

Haman fails to explain why Mulder, a licensed professional engineer and forensic

expert, should have talked to maintenance workers making repairs or what they

might have told Mulder that would have affected his conclusions and opinions

regarding the cause of damage to the roofs.


                                         - 10 -
      Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 11 of 24




      Moreover, the discussion at pages 82-83 of Mulder’s deposition, cited by

Haman in its motion, concerns only the age of the roofs, not repairs to the roofs, and

concerns whether Mulder talked to the specific individuals identified by Haman’s

counsel to determine the age of the roofs. Mulder testified that he determined the

age of the roofs by asking one of the maintenance personnel and reviewing Google

Earth imagery. Depo. Mulder, p. 80. L. 10-23; p. 81, l. 1-2. Mulder’s expert report

states: “According to the maintenance staff, the facility had been reroofed in the

early 1990s. Historical aerial photographs of the facility, from Google Earth, were

reviewed as part of the examination.” Mulder report, p. 3. Mulder’s report attaches

copies of Google Earth photos of the roofs dated 2006, 2010 (before the 2014 storm)

and 2015. Id. Based upon this information, Mulder concluded: “Therefore, the metal

roofing at the facility was installed between June 4, 2006 and September 4, 2010.”

Mulder report, p. 16. Also based upon this information, Mulder concluded:

“Therefore, the EPDM roofing predated the metal roofing, and was the roofing

reported to be installed in the 1990s.” Id. Mulder’s conclusion was correct; the

owner, Visram, testified that the [EPDM] roofs were replaced in 1997 or 1998. Depo.

Visram, p. 90, l. 19-23; p. 91, l. 1-4. Haman’s motion does not provide any reason

why Mulder’s opinions regarding the ages of the various portions of the roofs do not

meet the standards for admissibility of expert opinion testimony under Rule 702 and




                                        - 11 -
      Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 12 of 24




Daubert. Chubb has proven that Mulder’s opinions regarding the age of the roofs are

based upon sufficient facts and a reliable methodology.

      Haman next alleges:

      In evaluating the roof, he saw separated seams, openings in the roof, and
      determined the seams were possible sources for interior water intrusion. But,
      he does not know the timeframe the seams separated. (Ex. 31, Mulder depo.
      pp. 113, 114). He saw quite a bit of damage to copings, but does not know
      when they occurred. He saw patching and caulking around some seams, but
      does not know when they occurred, before or after the storm. He saw fasteners
      undone and bent metal and patching, but does not know when those damages
      occurred. (Ex. 31, Mulder depo. pp. 117, 118).

Haman’s Motion, p. 5, ¶ 12. Haman has failed to show why it allegedly is important

for Mulder to know exactly when the seams in the roof opened up and exactly when

the patching and caulking was done. Haman has not shown how that information

possibly is relevant to Mulder’s opinion that winds did not cause the seams in the

roof to open. Mulder explained in his expert report how he ruled out wind as the

cause of the roof damage:

      According to Figure 1609, Basic Wind Speed (3-second gust) in the 2009 IBC,
      the basic wind speed to be used for design and installation of roofing materials
      is 90 mph. According to the 2009 IBC, the roofing materials at the facility
      should be able to withstand a 90 mph basic wind speed. According to the
      storm survey conducted by the Roof Evaluation NWS, the winds at the facility
      reached an estimated 65 to 85 mph, which is below the wind speed required
      by code.

Mulder’s report, pp. 14-15. Mulder’s expert report explains that the cracked seams

and the patching and caulking in the EPDM roofs indicate a roofing system that has

reached the end of its service life, rather than damage caused by wind. He wrote:
                                       - 12 -
      Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 13 of 24




      When an EPDM roofing system reaches or nears the end of its service life, the
      adhesives and sealants used in the installation of the roofing deteriorate. The
      sealants and adhesives used at the lap seams of the roofing and base flashing
      were observed to be cracked and deteriorated. Cracked and deteriorated
      sealants and adhesives result in the separation of lap seams, patches, seam
      tape, etc. As the lap seams of the roofing have separated, water has intruded
      into the interior of the facility. The majority of the water intrusion observed
      at the facility, under the EPDM portion of the roofing, is the result of the
      roofing system having reached the end of its service life, and is not the result
      of a storm.

Mulder report, p. 17. Mulder’s expert report and his affidavit testimony on this

subject, see Aff. Mulder, ¶¶ 11-13, 25-27, 33, prove that his opinions regarding the

cause of damage to the roofs are based upon sufficient facts and a reliable

methodology. Mulder’s opinions are not undermined by his lack of knowledge as to

exactly when the roof began, essentially, to come apart at the seams.

      Regarding the damage to the metal coping on the roofs and the undone

fasteners, Mulder determined “[t]he displacement of the coping at the facility has

been occurring for an extended period of time.” Mulder report, p. 16. His report

states in part as follows:

      Portions of the coping at the facility were damaged and or displaced. Portions
      of the coping did not have face fasteners and lacked fasteners at the top. The
      installation instructions published by multiple manufactures of raised rib
      metal panels were reviewed as part of this examination. One set of the
      reviewed installation instructions are included as Appendix VII. In the details
      of the installation instructions, flat pieces of trim metal that overlap the metal
      panels, such as the coping, should be fastened every 18 inches along the face.
      Portions of the fasteners at the coping face were spaced 27 inches or greater.
      Portions of the coping faces did not have fasteners. These conditions are
      construction defects and result in the coping having a lowered capacity to
      resist wind uplift. In Appendix IV, the arrow delineates a piece of coping that
                                        - 13 -
      Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 14 of 24




      is coming off of Building A, on September 4, 2010. This predates the 2014
      tornado by an approximate four years. Referencing Figures D1 and D2, two
      months after the tornado, the metal copings shown missing/displaced in
      Figures Cl and C11, are intact. This indicates the coping was displaced at a
      later date. The displacement of the coping at the facility has been occurring
      for an extended period of time. According to the NWS storm survey, the winds
      at the facility did not reach the 90 mph design wind required by code. The
      displacement and damage observed to portions of the coping at the facility
      were the result of a lowered capacity to resist wind uplift caused by
      construction defects, and are not the result of the tornado or high winds. Since
      the coping did have a lowered capacity to resist wind uplift, and the coping
      was blown off by a below design level wind, the wind is considered a
      contributing factor to the displacement of portions of the coping.

Expert report, p. 16. (Emphasis added). Thus, Mulder concluded that the fasteners

and metal coping were defectively installed, allowing below design level winds to

displace the coping, which had been occurring over an extended period of time. He

concluded, however, that wind was a contributing factor to displacement of the

coping. Id. Chubb paid for the displaced coping. [Doc. 38-14, page 2 of 10; Doc. 38-

11, pages 76-78 of 89].

      Haman in its motion fails to articulate why Mulder’s lack of knowledge of

exactly when the metal fasteners became damaged and the coping became displaced

requires his opinions on causation to be excluded. Haman’s argument makes no

sense since Mulder concluded that winds were a contributing factor to the

displacement of the coping and Chubb paid for that damage. In any event, Chubb

has shown that Mulder’s opinions regarding the cause of the displacement of the

metal coping and fasteners are based upon sufficient facts and a reliable


                                       - 14 -
      Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 15 of 24




methodology and these opinions are therefore admissible as expert opinion

testimony under Rule 72 and Daubert.

      Haman then asserts irrelevantly:

      … He saw evidence of sealant or glue or caulk being used to repair, but does
      not know if they were made after the storm. (Ex. 31, Mulder depo. p. 151).
      He saw pock marks and holes; and saw that where the coping had come loose,
      it had damaged portions of the roof, but did not know when that damage
      occurred. (Ex. 31, Mulder depo. p. 118, 119). He saw numerous places where
      the roofing membrane was punctured, but doesn’t know when that occurred,
      either. (Ex. 31, Mulder depo. p. 122). He found seams had been partially
      unsealed, leading to water intrusion and wet ceiling tiles from multiple
      aspects, but does not know when this occurred. (Ex. 31, Mulder depo. p. 126).

Motion, p. 6, ¶ 13. Mulder’s findings and conclusions regarding these conditions on

Haman’s roofs include the following:

      Numerous types of sealants were observed to have been used in attempts to
      seal the separated lap joints, penetrations, etc. The sealants observed were
      cracked and would allow water to intrude at these locations. The cracked
      sealant observed at the facility, used to patch seams and penetrations, is a
      maintenance issue and not the result of a storm. A punctured EPDM patch
      was observed at Building A. Scuff marks or scratches were not observed in
      the EPDM roofing adjacent to the patch, which would indicate damage from
      wind borne debris or foot traffic. Portions of the patches observed had
      bubbles. Bubbles occur in roofing when moisture is trapped underneath,
      vaporizes and expands, stretching the roofing upward in a bubble. This
      expansion can overcome the roofing/patches ability to expand and the
      roofing/patch can tear in response. The tear in the EPDM patch on Building
      B is the result of moisture trapped underneath the patch, stretching and tearing
      the patch.

Mulder report, p. 18. In his affidavit, Mulder averred:

      I observed numerous types of sealants that had been used in attempts to seal
      the separated lap joints and roof penetrations on the EPDM roofing. The
      sealants were cracked due to age, indicating the sealant had been applied at an
                                         - 15 -
      Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 16 of 24




      extended period of time in the past. This condition would allow water to
      intrude at these locations. This is a maintenance issue and not the result of
      wind.

Aff. Mulder, ¶ 33. Thus, Mulder described the facts from which he concluded that

these conditions on the roofs of Haman’s buildings are the result of causes other than

wind. Haman has failed to show why Mulder’s lack of knowledge about exactly

when these damages occurred (in fact, they occurred over time as a result of the

ongoing conditions of improper maintenance and lack of maintenance, according to

Mulder) requires his opinions to be excluded.

      Haman finally claims:

      … He observed wet ceiling tiles, but says lining them up with specific roof
      seams was impossible. (Ex. 31, Mulder depo. p. 127). He observed saturated
      roofs. He took core samples. You could feel water in the membrane. (Ex. 31,
      Mulder depo. p. 128). He does not know when the ceiling tiles became stained
      or missing. (Ex. 31, Mulder depo. p. 162). As to the multiple membrane
      patches, he does not know, or didn’t even ask, when they were made. (Ex. 31,
      Mulder depo. p. 165). The majority of the core samples were saturated. (Ex.
      31, Mulder depo. pp. 168, 171).

Motion, p. 6, ¶ 13. Most of these assertions are repetitive of the allegations addressed

above. Haman has failed to show that Mulder’s lack of knowledge about exactly

when these conditions of deterioration began to manifest on Haman’s roofs should

require the exclusion of Mulder’s opinions.

      Mulder’s affidavit ends with a succinct discussion of how he excluded wind

as a cause of the damage to Haman’s roofs. He averred:



                                         - 16 -
       Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 17 of 24




       I accessed the National Weather Service (NWS) Weather Forecast Office
       website (http://www.srh.noaa.gov) and learned that, on April 28, 2014, a
       tornado occurred in Bessemer, Alabama. According to the NWS, the tornado
       ranged between a level EF-0 to a level EF-2. An EF-0 level tornado has
       windspeed of between 65 and 85 mph for a 3-second gust.

Aff. Mulder, ¶ 39.

       According to the NWS website, the damage survey report closest to the
       Knights Inn reported EF-0 level damage occurred 0.1 mile southeast of the
       facility.

Id., ¶ 40.

       During my inspection of the Knights Inn property, I did not observe any
       downed trees or large branches, which if present would have indicated that
       high winds occurred at that location.

Id., ¶ 41.

       The signs advertising the Knights Inn (one large sign and a smaller sign) were
       attached to their posts and did not show any obvious damage, which if present
       would have indicated that high winds occurred at that location. See Figure D2
       attached to my report.

Id., ¶ 42.

       Google Earth historical and aerial photos taken on September 4, 2010
       (Appendix IV to my report) show that a piece of coping was coming off the
       roof of Building A. This pre-dated the 2014 tornado by approximately four
       years, and establishes that this damage to the roof pre-existed the tornado.

Id., ¶ 43.

       These photographs of displaced coping on the roofs of the Knights Inn as early
       as 2010 show that the displacement has been occurring for an extended period
       of time.

Id., ¶ 44.


                                       - 17 -
       Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 18 of 24




       If the Knights Inn had experienced high winds, the metal roofing panels and
       EPDM roofing would have experienced uplift. Damage to the roofing from
       uplift would have been indicated by the lifted or curled back roofing. I did not
       observe this condition at the Knights Inn. The majority of the EPDM roofing
       was surrounded by a parapet wall, which testing has shown significantly
       reduces wind uplift on the roofing.

Id., ¶ 45.

       In my opinion to a reasonable degree of engineering certainty, the roofing at
       the Knights Inn was not damaged by a tornado or high winds. An improper
       installation of the metal coping has resulted in portions of the coping
       displacing. Further, the EPDM roofing has reached the end of its service life,
       which has resulted in deteriorated sealants and adhesives, which has caused
       separated lap seams throughout the roofing. Portions of the metal roofing
       panels were installed in an improper manner, which created openings into the
       roof system. In addition, the roofs have not been properly maintained and
       repaired, which has allowed water to seep in to the interiors of the buildings
       through openings in the roof caused by deterioration.

Id., ¶ 46.

       In summary, the EPDM roofing system failed due to age, the improper
       installation of the metal roofing panels, and improper maintenance and repair.
       This has resulted in the water intrusion into the buildings’ interiors.

Id., ¶ 47.

II.    ARGUMENT AND CITATION OF AUTHORITY

       A.    Standard For Admissibility Of Expert Opinion Testimony

       Federal Rule of Evidence 702 provides that:

       If scientific, technical, or other specialized knowledge will assist the trier of
       fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education,
       may testify thereto in the form of an opinion or otherwise, if (1) the testimony
       is based upon sufficient facts or data, (2) the testimony is the product of


                                         - 18 -
      Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 19 of 24




      reliable principles and methods, and (3) the witness has applied the principles
      and methods reliably to the facts of the case.

A district court must engage in a three part inquiry to determine the admissibility of

expert testimony under Fed. R. Evid. 702. Specifically, the court must consider

whether:

      The expert is qualified to testify competently regarding the matters he
      intends to address; (2) the methodology by which the expert reaches his
      conclusions is sufficiently reliable as determined by the sort of inquiry
      mandated in Daubert; and (3) the testimony assists the trier of fact,
      through the application of scientific, technical, or specialized expertise,
      to understand the evidence or to determine a fact in issue.

City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998)

(citing Daubert, 509 U.S. at 589); see also Maiz v. Virani, 253 F.3d 641, 665 (11th

Cir. 2001) (same). While the district court must ensure that speculative, unreliable

expert testimony does not reach the jury, “it is not the district court’s role to make

ultimate conclusions as to the persuasiveness of the proffered evidence.” Quiet

Tech. DC–8, Inc. v. Hurel–Dubois, UK Ltd., 326 F.3d 1333, 1341 (11th Cir.2003);

Maiz, 253 F.3d at 666 (quoting Allison v. McGhan Med. Corp., 184 F.3d 1300,

1311 (11th Cir.1999)). “A district court's gatekeeper role under Daubert 'is not

intended to supplant the adversary system or the role of the jury.'" Maiz, 253 F.3d at

666 (quoting Allison, 184 F.3d at 1311). Quite the contrary, "[v]igorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden

of proof are the traditional and appropriate means of attacking shaky but admissible


                                        - 19 -
      Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 20 of 24




evidence." Daubert, 509 U.S. at 596, 113 S. Ct. at 2798. In determining the

reliability of a particular scientific expert opinion, the court must consider, to the

extent possible: "(1) whether the expert's theory can be and has been tested; (2)

whether the theory has been subjected to peer review and publication; (3) the known

or potential rate of error of the particular scientific technique; and (4) whether the

technique is generally accepted in the scientific community." Quiet Tech., 326 F.3d

at 1341 (11th Cir.2003) (citing McCorvey v. Baxter Healthcare Corp., 298 F.3d

1253, 1256 (11th Cir.2002)). With respect to the third reliability criterion of Rule

702, errors in an expert's application of a reliable method generally implicate

credibility rather than reliability. See Quiet Tech., 326 F.3d at 1345-46 (using

incorrect numbers in a reliable formula is not grounds for exclusion under Daubert).

      B.     Mulder’s Opinions Are Admissible Under Rule 702 And Daubert
             Because They Are Based Upon Sufficient Facts And A Reliable
             Methodology

      Chubb in its discussion above regarding Haman’s challenges to Mulder’s

expert opinions on causation has met its burden of proving that Mulder’s opinions

are based upon sufficient facts and are the product of a reliable methodology.

Mulder’s expert report and his affidavit provide detailed facts detected by Mulder

from his examination of Haman’s roofs and his study of the official weather data,

reliable Google Earth aerial maps of the premises, and written materials regarding

roof construction materials and methods. Mulder’s methodology consists of


                                        - 20 -
       Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 21 of 24




applying his knowledge of engineering and scientific principles to these facts and

arriving at sound opinions regarding the causes of the damages and conditions

observed on Haman’s roofs. Mulder’s opinion excluding wind as a factor in the

damage to the roofs (except the minor wind damage to some of the metal coping),

and his opinion that water leaked through the roofs through openings caused by

factors other than wind, is admissible in evidence as expert opinion testimony under

Rule 702 and Daubert. Any alleged inconsistencies or gaps in Mulder’s testimony

and analysis (and Chubb contends there are none) go to the weight of his testimony,

not its admissibility, and are properly the subject of cross-examination, not exclusion

of Mulder’s opinions.

III.   CONCLUSION

       For the reasons and on the grounds argued above and based upon the evidence

in Kurt Mulder’s expert report, affidavit and deposition testimony, Haman’s motion

to exclude or limit the expert opinion testimony of Chubb’s expert Kurt D Mulder,

P.E., should be denied.

       This 11th day of September, 2020.

                                        /s/ Wayne D. Taylor
                                        11WAYNE D. TAYLOR
                                        Georgia Bar No. 701275
                                        Admitted pro hac vice
                                        MICHELLE A. SHERMAN
                                        Georgia Bar No. 835980
                                        Admitted pro hac vice
                                        MOZLEY, FINLAYSON & LOGGINS LLP
                                        - 21 -
Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 22 of 24




                             1050 Crown Pointe Parkway
                             Suite 1500
                             Atlanta, Georgia 30338
                             Tel: (404) 256-0700
                             Fax: (404) 250-9355
                             wtaylor@mfllaw.com
                             msherman@mfllaw.com

                             -and-
                             MARK D. HESS
                             Alabama Bar No. ASB-0008-E66M
                             HAND ARENDALL HARRISON SALE
                             LLC
                             1801 5th Avenue North, Suite 400
                             Birmingham, Alabama 35203
                             Tel: (205) 324-4400
                             Fax: (205) 322-1163
                             mhess@handfirm.com

                             -and-

                             DAVID A. LEE
                             Alabama Bar No. ASB-3165-E47D
                             PARSONS, LEE & JULIANO, P.C.
                             600 Vestavia Parkway, Suite 300
                             Birmingham, AL 35216
                             Tel: 205-326-6600
                             Fax: 205-324-7097
                             dlee@pljpc.com

                             Attorneys for Defendant
                             Chubb Custom Insurance Company




                             - 22 -
      Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 23 of 24




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,           )
                                         )
                         Plaintiff,      )
                                         )
                                         ) Civil Action File No.
                                         ) 2:18-CV-01534-KOB
                                         )
      v.                                 )
                                         )
CHUBB CUSTOM INSURANCE                   )
COMPANY,                                 )
                                         )
                         Defendant.      )

                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the RESPONSE OF CHUBB CUSTOM

INSURANCE IN OPPOSITION TO HAMAN’S MOTION TO EXCLUDE OR

LIMIT THE TESTIMONY OF CHUBB’S EXPERT KURT D MULDER, P.E.

was electronically mailed to the following counsel of record:

                                Gary V. Conchin
                               Kenneth B. Cole, Jr.
                              Franklin Taylor Rouse
                          Conchin, Cloud & Cole, LLC
                           2404 Commerce Court SW
                           Huntsville, Alabama 35801
                             gary@alainjurylaw.com
                            kenny@alainjurylaw.com

                                       -and-
          Case 2:18-cv-01534-KOB Document 119 Filed 09/11/20 Page 24 of 24




                                 Gregory A. Brockwell
                                    Jason R. Smith
                                 Brockwell Smith LLC
                           2100 1st Avenue North, Suite 300
                             Birmingham, Alabama 35203
                              greg@brockwellsmith.com
                               jay@brockwellsmith.com

                  Attorneys for Plaintiff Haman, Inc. d/b/a Knights Inc.

          This 11th day of September, 2020.

                                         /s/ Wayne D. Taylor
                                         WAYNE D. TAYLOR
                                         Georgia Bar No. 701275
                                         Admitted pro hac vice




#495327




                                           24
